Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John T. Callahan on February 7, 2022.

The application has been amended as follows: 
Non-elected claim 8 has been deleted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims have been amended to recite that the polymer molecular chain of the crystals are oriented in both the elongation direction (MD) and the thickness direction (ND), which is perpendicular to the elongation direction.  While JP 02022032 A (Shinonome) and JP 2013240940 A (Hikosaka) disclose films that are oriented in the length direction (MD) and the width direction (TD), there is no indication that said films would also be oriented in the thickness direction.  Accordingly, the present claims are deemed allowable over the prior art of record in that said art neither discloses nor renders obvious to one having ordinary skill in the art the production of a polyamide resin member having a sheet-like comprising nano-oriented crystals containing polymer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765